Citation Nr: 1419067	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-47 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the Veteran's countable income exceeds the maximum annual rate permissible for receipt of non-service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1967 to August 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2009 decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA), which found that the Veteran's countable income for pension purposes exceeded the allowable amount.  

The issue of waiver of overpayment of pension benefits in the amount of $7,224.00 was raised by the Veteran in his notice of disagreement (NOD), as well as by the Veteran's representative in argument on appeal.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  


FINDING OF FACT

The Veteran's countable income exceeds the maximum annual pension rate (MAPR).  


CONCLUSION OF LAW

The criteria are not met for entitlement to non-service-connected pension benefits.  38 U.S.C.A. §§ 1521, 1522 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  As the resolution of the Veteran's appeal is dependent on the United States Court of Appeals for Veterans Claims (Court) interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the VCAA or previously existing law is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

Excess Income for Pension Purposes

Pursuant to 38 U.S.C.A. § 1521(a), improved (non-service-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of his willful misconduct. 

Basic entitlement to improved pension exists if, among other things, a Veteran's income is not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3(a)(3).  The MAPR is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The MAPR is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In addition, payment of a veteran's pension shall be denied or discontinued based upon consideration of the annual net worth or corpus of the estate of the veteran, the veteran's spouse, and the veteran's children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.  In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.  Income received from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Income will be counted for the calendar year in which it is received and total income for the full calendar year will be considered except as provided in 38 C.F.R. § 3.260.  38 C.F.R. § 3.252(c).  The provisions of 38 C.F.R. § 3.260 are not applicable in the present case.

The MAPR is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23.  The MAPR used to determine eligibility is based on certain status determinations.  

The Veteran filed his claim for entitlement to pension in January 2009.  At that time, he indicated that he had no countable income.  Pension was granted by February 2009 rating decision of the RO.  He was also awarded special monthly pension due to being housebound.  In June 2009, the Veteran contacted VA to report that he had been granted disability benefits from SSA.  An SSA award letter shows that the Veteran's SSA benefit was granted retroactively to November 2008.  This included a retroactive payment from SSA of $7,271.00 and recurrent monthly payments of $1,223.00.  His total annual payments for 2009 are shown to be $15,832.00.  

The Veteran has not indicated that he has any medical expenses offsetting his income.  He also indicated that he had no dependents, and reported that he was divorced from his wife.  

The maximum allowable income for veterans receiving pension, housebound, without dependents, in the year 2009 was shown to be $14,457.00.  The preponderance of the evidence shows that the Veteran's income in 2009 exceeded the MAPR.  

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to non-service-connected pension benefits is denied based on countable income exceeding the maximum allowable rate.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


